SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court be AFFIRMED.
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. *708Plaintiff-Appellant Robert Leavy filed a complaint against Defendants-Appellees in the United States District Court for the Eastern District of New York alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq., the New York State Human Rights Law § 296, and the New York City Administrative Code §§ 8-107(1), 8-107(3)(a), and 8-107(3)(b). The district court dismissed all of Leavy’s claims pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Leavy v. New York City Transit Auth., No. 02 Civ. 4598, 2004 WL 2567210, at *1 (E.D.N.Y. Nov.2, 2004). We review that decision de novo. See Zerilli-Edelglass v. New York City Transit Auth., 333 F.3d 74, 79 (2d Cir.2003).
Leavy raises two issues on appeal. First, he argues that the district court improperly converted Defendants’ motion for summary judgment into a motion to dismiss. Second, Leavy claims that the district court erred in dismissing as untimely his Title VTI race discrimination claim as it related to the Transit Authority’s decision to transfer his employment position. His arguments are without merit, and we affirm for reasons articulated by the district court.
Accordingly, for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.